NUMBER 13-08-213-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                  IN RE ADOLFO CORTINAS


                             On Petition for Writ of Mandamus


                               MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Benavides
                   Per Curiam Memorandum Opinion1

        Relator, Adolfo Cortinas, pro se, filed a petition for writ of mandamus in the above

cause on April 16, 2008. The Court, having examined and fully considered the petition for

writ of mandamus, is of the opinion that relator has not shown himself entitled to the relief

sought. The petition generally fails to comply with Texas Rule of Appellate Procedure 52.3

and fails to establish that the district court:                 (1) had a legal duty to perform a



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinion but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
nondiscretionary act, (2) was asked to perform the act, and (3) failed or refused to do so.

See In re Chavez, 62 S.W.3d 225, 228 (Tex. App.–Amarillo 2001, orig. proceeding).

Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).

                                                              PER CURIAM


Do not publish. See T EX . R. A PP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 22nd day of April, 2008.




                                            2